     Case 1:20-cv-00130-AWI-JLT Document 52 Filed 04/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JANEEN SMITH,                                      Case No.: 1:20-cv-00130-AWI-JLT

12                  Plaintiff,                           ORDER CLOSING COUNTS I (IN PART)
                                                         II, III, IV, V, XI, XII, XIII, XV AND XVI
13                  v.                                   (IN PART) OF THE COMPLAINT
                                                         (Doc. 51)
14    ETHICON, INC., et al.,

15                  Defendants.

16

17           The parties have stipulated to dismiss counts I (to the extent based on failure to warn or

18    manufacturing defect) II, III, IV, V, XI, XII, XIII, XV AND XVI (to the extent it is based on

19    the abandoned claims) of the complaint with prejudice. (Doc. 51) The Federal Rules of Civil

20    Procedure Rule 41 makes such stipulations effective immediately with further order of the

21    Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28
     Case 1:20-cv-00130-AWI-JLT Document 52 Filed 04/24/20 Page 2 of 2



 1           Accordingly, the Clerk of Court is DIRECTED to close this action as to counts I (to the

 2    extent based on failure to warn or manufacturing defect) II, III, IV, V, XI, XII, XIII, XV AND

 3    XVI (to the extent it is based on the abandoned claims).

 4
      IT IS SO ORDERED.
 5

 6       Dated:     April 24, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
